OPINION
PER CURIAM:
In this Workmen’s Compensation case, we previously vacated an order of the Commonwealth Court dismissing the claimant’s petition requesting payments on the basis of total disability. We also remanded the record to the Workmen’s Compensation Appeal Board for it to decide if the claimant had established that his disability had increased from partial to total, since the matter had previously been adjudicated. The Board decided the claimant had met this burden and ordered that he receive Workmen’s Compensation payments for total disability. The employer and its insurance carrier filed an appeal in the Commonwealth Court and that court “transferred” the appeal here.
The order of the Board is affirmed.